       Case 1:18-cv-09705-RA-BCM Document 30 Filed 07/15/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CATHERINE CARDACI,                                                         07/15/2019

               Plaintiff,                                18-CV-9705 (JPO) (BCM)

       -against-                                         ORDER REGARDING GENERAL
                                                         PRETRIAL MANAGEMENT
VAN ECK ASSOCIATES CORP., et al.,

               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The above-referenced action has been referred to Magistrate Judge Barbara Moses for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions,

and settlement, pursuant to 28 U.S.C. § 636(b)(1)(A). A conference is scheduled before Judge

Moses on July 23, 2019, at 11:00 a.m., in Courtroom 20A, 500 Pearl Street, New York, NY

10007, to discuss the discovery disputes raised by the letter-motion at Dkt. Nos. 24 and 29.

       Any future pretrial motions and applications, including those related to scheduling and

discovery (but excluding motions to dismiss or for judgment on the pleadings, for injunctive

relief, for summary judgment, or for class certification under Fed. R. Civ. P. 23) must be made to

Judge Moses and in compliance with this Court’s Individual Practices in Civil Cases, available

on the Court’s website at http://nysd.uscourts.gov/judge/Moses. Parties and counsel are

cautioned:

       1.      All discovery must be initiated in time to be concluded by the close of discovery

set by the Court.

       2.      Discovery     applications,   including    letter-motions     requesting   discovery

conferences, must be made promptly after the need for such an application arises and must

comply with Local Civil Rule 37.2 and § 2(b) of Judge Moses’s Individual Practices. It is the

Court’s practice to decide discovery disputes at the Rule 37.2 conference, based on the parties’
       Case 1:18-cv-09705-RA-BCM Document 30 Filed 07/15/19 Page 2 of 2



letters, unless a party shows good cause why more formal briefing should be required. Absent

extraordinary circumstances, discovery applications made later than 30 days prior to the close of

discovery may be denied as untimely.

       3.      For motions other than discovery motions, pre-motion conferences are not

required, but may be requested where counsel believe that an informal conference with the Court

may obviate the need for a motion or narrow the issues.

       4.      Requests to adjourn a court conference or other court proceeding (including a

telephonic court conference) or to extend a deadline must be made in writing and in compliance

with § 2(a) of Judge Moses’s Individual Practices. Telephone requests for adjournments or

extensions will not be entertained.

       5.      In accordance with § 1(d) of Judge Moses’s Individual Practices, letters and

letter-motions are limited to four pages, exclusive of attachments. Courtesy copies of letters and

letter-motions filed via ECF are required only if the filing contains attachments, which must be

attached with protruding tabs.

       6.      If you are aware of any party or attorney who should receive notice in this action,

other than those currently listed on the docket sheet, please notify Courtroom Deputy Kevin

Snell at (212) 805-0228 immediately.

Dated: New York, New York
       July 15, 2019
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                2
